1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

2
                                                                 May 15, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK   C


                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 2:19-cr-00071-SMJ
5
                              Plaintiff,       ORDER ADOPTING STIPULATED
6                                              FORENSIC REVIEW
                 v.                            PROCEDURES
7
     SHANE A. GRIFFORD,
8
                              Defendant.
9

10         IT IS HEREBY ORDERED: The parties’ Stipulated motion regarding

11   computer forensic review procedures for child pornography contraband, ECF No.

12   20, and related motion to expedite, ECF No. 21, are GRANTED. The parties’

13   stipulation, ECF No. 20, is APPROVED, ADOPTED, and INCORPORATED in

14   this Order by reference. Additionally, the defense team shall not make, nor permit

15   to be made, any copies of the child pornography contraband pursuant to this Order.

16   The defense team is forbidden from removing any contraband images from the

17   Government reviewing facility. The defense expert(s) will be allowed to compile a

18   report (without contraband images or videos) documenting the examination on

19   removable media if the case dictates.

20         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and




     ORDER ADOPTING STIPULATED FORENSIC REVIEW PROCEDURES - 1
1    provide copies to all counsel.

2          DATED this 15th day of May 2019.

3                       ____________________________
                        SALVADOR MENDOZA, JR.
4                       United States District Judge

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED FORENSIC REVIEW PROCEDURES - 2
